Affirmed and Memorandum Opinion filed December 17, 2015.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00380-CR


                  JOSHUA DWAYNE BLEDSOE, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 405th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 09CR0075


                MEMORANDUM                        OPINION
      Appellant Joshua Dwayne Bledsoe appeals from the trial court’s
adjudication of guilt and revocation of community supervision for the offense of
unauthorized use of a motor vehicle. We affirm.

                    FACTS AND PROCEDURAL BACKGROUND
      Appellant pleaded guilty to unauthorized use of a motor vehicle and was
placed on deferred adjudication community supervision for five years beginning in
November 2009. The State moved to adjudicate appellant’s guilt and revoke his
community supervision in January 2013. The motion at issue in this case is the
State’s Second Amended Motion to Adjudicate Guilt–Revoke Community
Supervision–Sentence Defendant, filed in December 2013. That motion alleges he
violated the conditions of community supervision as follows:

      1(a)-(c). On December 27, 2012, in Galveston County, he
                intentionally, knowingly, or recklessly caused bodily injury
                to Rozilyn Morris, a person with whom he had a dating
                relationship as described by section 71.002(b) of the Family
                Code, by impeding her normal breathing or circulation of
                the blood by:
               (a)    applying pressure to her throat or neck;
               (b)    choking her with his arm; and
               (c)    choking her with his hand.

      1(d).    On December 27, 2012, in Galveston County, Texas, he
               intentionally, knowingly, or recklessly caused bodily injury
               to Shakeria Morris by striking her with his hand.

      1(e).    On January 27, 2012, in the Municipal Court of Texas City
               in Galveston County, Texas, the Defendant was found guilty
               by the court and convicted of the criminal offense of
               Disorderly Conduct/Fighting with Another and assessed fine
               and court costs of $542.

      3(a),(b). On or about April 27, 2012, and May 19, 2012, in Galveston
                County, Texas, he associated with Earl Vignes, a person
                previously convicted of a crime;

      3(c).    On or about January 31, 2013, in Galveston County, Texas,
               he associated with Nicole Day, a person previously
               convicted of a crime;

      12.      He failed to pay supervision fees as ordered, and was
               $1,960.00 in arrears;


                                         2
       13.       He failed to pay court costs as ordered, and was $237.00 in
                 arrears;

       15.       He failed to pay restitution as ordered, and was $4,145.00 in
                 arrears;

       16.       He failed to reimburse Galveston County for compensation
                 of appointed counsel as ordered, and was $390.00 in arrears;

       16(A).    He failed to pay the Crime Stoppers Program payment as
                 ordered, and was $25.00 in arrears; and

       22.       On November 5, 2012, he entered Scruples, a bar serving
                 alcohol, in Galveston County, Texas.

       The trial court held a hearing on the State’s motion to revoke. Appellant
 pleaded true to violation numbers 1(e) and 22 and not true to the remainder. After
 hearing testimony from several witnesses and reviewing the admitted documentary
 evidence, the trial court found alleged violation numbers 1(d), 3(a), 3(b), and 3(c)
 not true, found the remaining allegations true, revoked appellant’s community
 supervision, and assessed punishment at twenty months’ confinement in state jail.

       In one issue, appellant contends the trial court’s granting of the State’s
 motion to revoke was improper if based on appellant’s Facebook images.

                                      ANALYSIS

I.     Standard of Review
       We review a trial court’s decision to adjudicate guilt and revoke community
 supervision using an abuse of discretion standard. Leonard v. State, 385 S.W.3d
570, 576 (Tex. Crim. App. 2012). Adjudication and revocation are appropriate
 when a preponderance of the evidence supports one of the State’s allegations that
 the defendant violated a condition of his community supervision. Id. The trial court
 is the sole judge of the credibility of the witnesses and the weight to be given their
 testimony. Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). Because
                                           3
  adjudication and revocation implicate due process, a trial court abuses its
  discretion if it revokes a defendant’s community supervision for an inappropriate
  reason, such as illegal discrimination or mere caprice. See Leonard, 385 S.W.3d at
  577; see also Dansby v. State, 398 S.W.3d 233, 239–40 (Tex. Crim. App. 2013)
  (revocation for invoking Fifth Amendment privilege is unconstitutional); Gipson v.
  State, 383 S.W.3d 152, 157 (Tex. Crim. App. 2012) (revocation for failure to pay
  fines without considering the reasons for the probationer’s inability to pay or
  alternative measures would violate the U.S. Constitution) (discussing Bearden v.
  Georgia, 461 U.S. 660 (1983)).

        A single violation of a term of community supervision is sufficient to
  support the trial court’s decision to revoke community supervision. Moore v. State,
  605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Bessard v. State, 464 S.W.3d 427,
  429 (Tex. App.—Houston [14th Dist.] 2015, pet. ref’d). The State need prove the
  violation by only a preponderance of the evidence to support revocation. Hacker,
389 S.W.3d at 864–65; Bessard, 464 S.W.3d at 429.

II.     The trial court did not abuse its discretion when it revoked appellant’s
        deferred adjudication community supervision.
        The State offered four photos into evidence at the hearing on its motion to
  adjudicate. Jeff Fox, appellant’s community-supervision officer, testified about the
  photos. He said the name on the account linked to the Facebook page was
  appellant’s, the photos appeared on that Facebook page as recently as the previous
  day, and the photos appeared to be of appellant.

        Three photos showed appellant with what appeared to be a “substantial
  amount” of cash in his hand. Those photos were dated November 8, 2012, January
  31, 2013, and October 2, 2013. The image in the fourth photo was not described in



                                           4
testimony, but Fox testified it was dated May 8, 2012. In his brief, appellant says
the fourth photo allegedly shows he was at a bar.

      Appellant’s counsel said he had no objection to the photos’ admission. The
trial court admitted the photos into evidence.

      Fox testified he met with appellant on November 6, 2012, February 1, 2013,
and October 14, 2013, which dates were around the dates shown on the photos. He
said appellant did not pay any of his outstanding fees at those meetings. On cross-
examination, Fox said he did not know whose money was in the photos.

      A.     Appellant did not preserve error regarding the photos.
      On appeal, appellant says the photos “were presented without sufficient
predicate or documentation to show that they were in fact authentic real images of
Appellant and his money and him at a bar.” He argues the trial court abused its
discretion in admitting the photos into evidence.

      However, at the hearing, appellant’s counsel said he had no objection to the
photos. To preserve a complaint for appellate review, a party must make that
complaint to the trial court by timely request, objection, or motion. See Tex. R.
App. P. 33.1(a); Estrada v. State, 313 S.W.3d 274, 302 (Tex. Crim. App. 2010);
Wright v. State, 374 S.W.3d 564, 583 (Tex. App.—Houston [14th Dist.] 2012, pet.
ref’d). A party may claim error in the admission of evidence only if the error
affects the party’s substantial rights and the party timely and specifically objected
or moved to strike the evidence. See Tex. R. Evid. 103(a). “The purpose of
requiring the objection [to preserve error in the admission of evidence] is to give
the trial court or the opposing party the opportunity to correct the error or remove
the basis for objection.” Martinez v. State, 22 S.W.3d 504, 507 (Tex. Crim. App.
2000).


                                          5
       The preservation-of-error rules apply to complaints about evidence admitted
in hearings on motions to revoke deferred adjudication community supervision.
E.g., Vidaurri v. State, 49 S.W.3d 880, 886 (Tex. Crim. App. 2001) (because
appellant did not object to trial court’s preventing him from introducing evidence
at punishment hearing for revocation of community supervision, he waived any
error in trial court’s ruling); Shah v. State, 403 S.W.3d 29, 35–36 (Tex. App.—
Houston [1st Dist.] 2012, pet. ref’d) (appellant could not complain of admission of
hearsay statements in community supervision officer’s testimony, because he did
not object to admission); Sanchez v. State, 222 S.W.3d 85, 90 (Tex. App.—Tyler
2006, no pet.) (although polygraph results are inadmissible, appellant waived any
error in admission of results in presentence investigation report, because his lawyer
specifically stated she had reviewed report and had no objection).

      Appellant did not object to the admission of the photos at the adjudication
hearing. To the contrary, his lawyer said he had no objection to the photos. As a
result, appellant waived any error in the admission of the photos.

      B.     Other violations support revocation.
      Even without the photos, the trial court would have been within its discretion
to grant the State’s motion to adjudicate because appellant admitted to two
violations of his community supervision. A single violation of a condition of
community supervision is sufficient to support the trial court’s decision to
adjudicate and revoke community supervision. Moore, 605 S.W.2d at 926;
Bessard, 464 S.W.3d at 429.

      The order of deferred adjudication directs appellant to “commit no offense
against the laws of the State of Texas.” The State alleged appellant violated that
term by fighting with another person, evidenced by his conviction for Disorderly
Conduct/Fighting with Another. The order also instructs appellant to “abstain from
                                         6
the use of alcohol in any form at any time, and [not to] enter any bar, tavern,
lounge, or other similar place.” The State alleged appellant violated that term by
entering Scruples, a bar serving alcohol. Appellant pleaded true to both allegations.
Each of those violations supports adjudication of appellant and revocation of his
community supervision.

      We overrule appellant’s sole issue.

                                   CONCLUSION
      We affirm the trial court’s judgment.




                                       /s/       Marc W. Brown
                                                 Justice



Panel consists of Justices Boyce, Busby, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             7